Exhibit 10.1

SECOND AMENDMENT OF LEASE

THIS SECOND AMENDMENT OF LEASE (hereinafter “Amendment”) is entered into to be
effective as of the 1st day of May 2017, by BHX, LLC, a Massachusetts limited
liability company, as Trustee of 784 Realty Trust (hereinafter “Landlord”), and
INFINITY PHARMACEUTICALS, INC., a Delaware corporation (hereinafter “Tenant”).

WITNESSETH

WHEREAS, Landlord and Tenant are parties to a Lease dated September 25, 2014
(the “Original Lease”), as amended by that certain Amendment of Lease dated as
of March 27, 2017 (the “First Amendment” and, together with the Original Lease,
the “Lease”), pursuant to which Landlord has leased to Tenant space in the
building located at and commonly known as 784 Memorial Drive, Cambridge
Massachusetts. All capitalized terms used in this Amendment which are defined in
the Lease and not otherwise defined in this Amendment have the meanings given in
the Lease; and

WHEREAS, the “Termination Contingencies Date,” as set forth in the First
Amendment, is May 1, 2017. Landlord and Tenant desire to amend the Lease to
extend the Termination Contingencies Date to May 31, 2017, on the terms set
forth herein.

Statement of Amendment

NOW, THEREFORE, in consideration of the undertakings of the parties as set forth
below and other good and valuable consideration, the receipt and sufficiency of
which consideration is hereby acknowledged by both Landlord and Tenant, Landlord
and Tenant hereby agree as follows:

1. The “Termination Contingencies Date,” as defined in Section 3 of the First
Amendment, is hereby amended to be May 31, 2017. The “Early Termination Date”,
as defined in Section 2(a) of the First Amendment, is hereby amended to be
July 31, 2017. The date “July 1, 2017”, as appearing in Section 7 of the First
Amendment, is hereby amended to be August 1, 2017.

2. This Amendment, together with the First Amendment, constitutes the entire
agreement between the parties hereto regarding the early termination of the
Lease and supersedes all prior negotiations regarding the subject matter hereof.
This Amendment will be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts.

3. To the extent that the provisions of this Amendment are inconsistent with the
provisions of the Lease, the provisions of this Amendment will control, and the
Lease will be deemed to be amended hereby. Except as amended by this Amendment,
the provisions of the Lease remain in full force and effect.

4. This Amendment may be executed in multiple counterparts, each of which will
be an original, but all of which, taken together, will constitute one and the
same Amendment. This Amendment may be signed by facsimile signatures or other
electronic delivery of an image file reflecting the execution hereof, and if so
signed, may be relied on by all parties as if the document were a manually
signed original and will be binding on the undersigned for all purposes.

[Remainder of page intentionally blank; signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above.

 

BHX, LLC, as Trustee of 784 Realty Trust By:   /s/ Robert A. Schlager Name:  
Robert A. Schlager Title:   President

 

 

INFINITY PHARMACEUTICALS, INC. By:   /s/ Lawrence Bloch Name:   Lawrence Bloch,
M.D., J.D. Title:   President

 